UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-10093 Golf Rounds.com, Inc. (Exact name of registrant as specified in its charter) Delaware 59-1224913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 111 Village Parkway, Building #2, Marietta, Georgia 30067 (Address of principal executive offices) (Zip Code) 770-951-0984 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of January 13, 2014, the issuer had 5,848,185 shares of common stock, par value $.01 per share, outstanding. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesxNo o TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Stockholders’ Deficiency 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II — OTHER INFORMATION Item 1. Legal Proceedings* Item 1A. Risk Factors* Item 2. Unregistered Sales of Equity Securities and Use of Proceeds* Item 3. Defaults Upon Senior Securities* Item 4. Mine Safety Disclosures* Item 5. Other Information* Item 6. Exhibits 15 SIGNATURES 16 EXHIBIT INDEX Exhibit 31.1 Exhibit 32.1 * Omitted in accordance with the instruction to Part II of Form 10-Q because the item is inapplicable or the answer to the item is negative. 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS November 30, August 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion - Total current liabilities Notes payable Total liabilities Stockholders’ deficiency: Common stock, $0.01 par value; 12,000,000 shares authorized, 5,848,185 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to condensed consolidated financial statements. 3 GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three Months Ended Months Ended November 30, November 30, Expenses: General, administrative and other $ $ Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) - Total other income (expense) ) - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements. 4 GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE THREE MONTHS ENDED NOVEMBER 30, 2013 (Unaudited) Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Deficiency Balance, August 31, 2013 $ $ $ ) $ ) Net loss - - - ) ) Balance, November 30, 2013 $ $ $ ) $ ) See accompanying notes to condensed consolidated financial statements. 5 GOLF ROUNDS.COM, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three For the Three Months Ended Months Ended November 30, 2013 November 30, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activites: Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses ) Increase in accounts payable and accrued expenses Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from issuance of notes payable - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning Cash and cash equivalents - ending $ $ Supplemental disclosure of cash flow information: Interest paid $ $
